Citation Nr: 0017438	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-11 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized private treatment 
rendered beginning December 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Service connected is in effect for post-operative removal 
polyp from the throat, and scar, dorsum right hand, both 
having noncompensable evaluations.  He has been assigned a 
permanent and total disability rating for pension purposes.

3.  The veteran was treated at Morton Plant Mease Hospital 
Dunedin, in Clearwater, Florida, from December 2-3, 1998, for 
chest pain.

4. The veteran is not service-connected for any 
cardiovascular-related disorders.  

5.  The evidence does not reveal that the VA approved a 
request for prior authorization for the private medical 
treatment in question.

6. The veteran has not submitted evidence of a plausible 
claim for payment of private medical treatment rendered 
beginning December 2, 1998.



CONCLUSION OF LAW

The veteran's claim for payment of unauthorized medical 
expenses incurred as a result of unauthorized private 
treatment rendered beginning December 2, 1998, is not well-
grounded.  38 U.S.C.A. §§ 1728, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Veterans may obtain reimbursement for medical expenses 
incurred at non-VA facilities in some circumstances.  
Specifically, under 38 U.S.C.A. § 1728, in order to be 
reimbursed for medical expenses at non-VA facilities, it must 
be shown that: 

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability;

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health; and,

(c) No VA or other Federal facilities 
were feasibly available. 

38 U.S.C.A. § 1728 (West 1991 & Supp. 2000); 38 C.F.R. § 
17.120 (1999).  All three criteria must be met before the 
benefit may be granted.  See Malone v. Gober, 10 Vet. 
App. 539, 542 (1997); Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  

The medical evidence reveals that the veteran sought 
treatment on December 2, 1998, for complaints of chest pain.  
He testified that he developed chest pains after working in 
the yard.  He called the Bay Pines VA hospital (approximately 
25 miles away), talked with someone, explained the situation, 
was told that they would not give advice over the telephone, 
and was directed to call 911.  His wife called 911 and he was 
taken to Morton Plant Mease Hospital, approximately one mile 
away.  He was admitted overnight for chest pain, underwent 
some cardiac testing the following day, and was discharged.  
He had since followed-up at the VA for the rest of his care.

After a review of the evidence, the Board concludes that the 
veteran was not treated for a service-connected disability; 
therefore, he is not entitled to payment or reimbursement of 
the unauthorized private medical treatment in question under 
38 U.S.C.A. § 1728.  Specifically, the veteran does not 
allege, nor does the evidence show, that he was treated for a 
service-connected disability or for a non-service connected 
disability aggravated by a service-connected disability, nor 
is the veteran shown to have a permanent total disability.  
Under these circumstances, the Board has no choice but to 
find that the veteran's claim is not plausible and, thus, is 
not well grounded.  Parker v. Brown, 7 Vet. App. 116, 119 
(1994).  Since the treatment is shown to have been for a 
nonservice-connected disability, the Board need not reach the 
remaining elements issues of whether a medical emergency 
existed or whether other VA facilities were feasibly 
available.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).

In addition to the above regulations, 38 U.S.C.A. § 1703 
provides that VA may contract with non-VA facilities for 
medical care and services when VA facilities are not able to 
provide economical hospital care or medical services because 
of geographical inaccessibility or are not capable of 
furnishing such care or medical service.  38 U.S.C.A. § 
1703(a) (West 1991 & Supp. 2000); 38 C.F.R. § 17.52 (1999).  
However, the admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance.  38 C.F.R. 
§ 17.54 (1999).  

Despite the veteran's assertions to the contrary, there is 
nothing in the record to suggest that VA authorized the 
treatment in question.  Although the veteran testified that 
he talked with someone at Bay Pines Hospital seeking advice 
as he did not know what was going on, he indicated that the 
person he spoke with would not give him advice over the 
telephone and recommended that he seek medical care.  Even 
assuming that the veteran talked with someone at the 
hospital, given the nature of the veteran's complaints of 
chest pain at the time, the Board finds the conversation 
cannot constitute advanced authorization.  Specifically, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claim Court) has held that the advice of a doctor to go to a 
non-VA hospital was not the specific type of authorization 
contemplated in the regulation.  See Malone v. Gober, 10 Vet. 
App. 539, 544 (1997); Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378, 379 (1992).  In this case, it is not even clear 
that the veteran spoke with a medical doctor.  Moreover, it 
appears that the Bay Pines employee actually refused to give 
any medical advice over the telephone.  There is of record no 
documentation of other attempts at prior authorization.  
Therefore, the Board finds that this was no more than general 
medical advise and was not authorization for treatment at a 
non-VA facility.  Accordingly, the Board concludes that the 
claim is not well grounded and the veteran is not entitled to 
reimbursement under 38 U.S.C.A. § 1703.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized private treatment 
rendered beginning December 2, 1998, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

